DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on March 1, 2022, claims 1, 16, and 20 have been amended.  Accordingly, claims 1-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on March 1, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated December 8, 2021, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a raised pattern".  It is unclear if this limitation is meant to refer back to the previous “raised pattern” first introduced in claim 1, or if it is meant to introduce some other raised pattern different from the first.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the same raised pattern as claim 1, it is suggested that the limitation instead read “the raised pattern”.  Alternatively, the limitations could instead read “a first raised pattern” in claim 1 and “a second raised pattern” in claim 5.  For the purposes of examination, the limitation will be interpreted as referring to the same raised pattern as introduced in claim 1.
Claims 9, 18, and 19 contain the same issue described above with respect to claim 5 and, therefore, are similarly rejected.  Correction is required.
Claims 6-8 and 10-11 are similarly rejected for being dependent on a rejected claim as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5-6, and 8-13 (claims 5-6 and 8-11, as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0119774 to Rogers (hereinafter, “Rogers”), in view of GB1132599 to Vennettilli (hereinafter, “Vennettilli”), in view of US 2005/0118383 to Cargill et al. (hereinafter, “Cargill”), and further in view of USPN 3,852,823 to Jones (hereinafter, “Jones”).
Regarding claim 1, Rogers teaches a protective guard (Figs. 1-2 of Rogers; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of sealing an interface; [0027]), the protective guard comprising: a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]), the body further comprising a body segment comprising an absorbent material (See annotated Fig. 1 of Rogers below; segment of body comprising absorbing material (31)); a proximal segment (See annotated Fig. 1 of Rogers below; segment of body including tie strap (20) at lower edge (15)); and a distal segment (segment of body including tie strap (20) at upper edge , wherein the proximal segment is configured to be positioned on a first side of the interface and the distal segment is configured to be positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard is configured to extend about the interface to create a fluid barrier (Fig. 2 of Rogers; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).

    PNG
    media_image1.png
    424
    1206
    media_image1.png
    Greyscale

Annotated Fig. 1 of Rogers
That said, Rogers does not teach wherein the fluid impervious material of the body comprises an outer surface having a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion of the body proximate an opening of the covering, the surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein the fluid impervious material of the body (Fig. 1; one or more collar portions (1) of a covering body) comprises an outer surface having a raised pattern (projecting cells (4) on outer surface of collar portion (1) of body form a raised pattern; projecting cells (4) may be placed on either an inner or outer surface of collar portion of body; See Vennettilli, page 2, lines 38-40).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54).
That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) teaches the absorbent material in the body segment, the modified covering of Rogers does not explicitly teach wherein at least one of the proximal segment, the distal segment, and the absorbent material of the body segment comprises a superabsorbent material.
However, Cargill, in a related absorptive covering art, is directed to a multi-layered structure that includes a super absorbing polymer for various applications including ,medical garment applications and the control of liquid ingress or transport relative to the garment structure (See Cargill, Abstract; [0015], [0050], [0052], [0056]).  More specifically, Cargill teaches wherein at least one of the proximal segment, the distal segment, and the absorbent material of the body segment comprises a superabsorbent material (super absorbent polymer can be incorporated into body portions of garment structure; See Cargill, [0050]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the absorbent material of the body segment of the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) to comprise the superabsorbent polymer material disclosed by Cargill.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the absorbent material of the body segment of the modified covering of Rogers to comprise the superabsorbent polymer material disclosed by Cargill in order to better prevent unwanted liquid from entering the interior of the modified covering and contacting protected portions of the wearer’s body (See Cargill, [0050]).
Furthermore, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill, as described above) teaches a tacky material that may be included on the moisture absorbing strips positioned on the proximal and distal segments to form a seal, the modified covering of Rogers does not explicitly teach wherein at least one of the proximal segment and the distal segment comprises an adhesive configured to form a seal.
However, Jones, in a related water barrier apparel art, is directed to a shower cap having a reusable tacky, adhesive tape positioned around an opening of the cap that is configured to create a seal with a wearer’s skin and prevent entry of water to the interior of the cap (See Jones, Abstract; Col. 2, line 63 – Col. 3, line 9).  Specifically, Jones teaches wherein at least one of the proximal segment and the distal segment comprises an adhesive configured to form a seal (See Jones, Fig. 1; adhesive (18); Col. 2, line 63 – Col. 3, line 9).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the tacky, adhesive tape disclosed by Jones as the material of choice for the tacky material in the modified covering of Rogers.  One of ordinary skill in the art would have been motivated to use the tacky, adhesive tape disclosed by Jones as the material of choice for the tacky material in the modified covering of Rogers in order to provide a reusable adhesive for forming a watertight seal against the skin of the wearer to prevent the entry of water into the interior of the modified covering of Rogers.
Regarding claim 3, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) teaches wherein the fluid impervious material has elasticity (wrapping body comprises a water impermeable elastomeric material; See Rogers, [0032]).
Regarding claim 5, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) further teaches wherein at least one of the proximal segment and the distal segment comprises an outer surface having a raised pattern (the projections of Vennettilli as applied to the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers as discussed above with respect to claim 1 form a raised pattern).
Regarding claim 6, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claims 1 and 5 above) further teaches wherein the raised pattern comprises vertical striations (the raised pattern of .
Regarding claim 8, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claims 1 and 5 above) further teaches wherein the raised pattern comprises cross-hatching (the raised pattern of cells (4) as applied to the modified covering of Rogers includes cross-hatching formed by the intersection of ribs (2a) and ribs (3) of the pattern of Vennettilli; See Vennettilli Fig. 2).
Regarding claim 9, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claims 1 above) does not explicitly teach wherein at least one of the proximal segment and the distal segment comprises an inner surface having a raised pattern.
However, Vennettilli, as previously discussed, further teaches wherein at least one of the proximal segment and the distal segment (Fig. 1; one or more collar portions (1) of a covering) comprises an inner surface having a raised pattern (projecting cells (4) on inner surface of collar portion (1) form a raised pattern; projecting cells (4) may be placed on either an inner or outer surface of collar portion; See Vennettilli, page 2, lines 38-40). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the inner surfaces of both the proximal and distal ends of the modified covering of Rogers to include the additional projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the inner surfaces of both the proximal and distal ends of the modified covering of Rogers to include the additional projecting cells disclosed by 
Regarding claim 10, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claims 1 and 9 above) further teaches wherein the raised pattern of the inner surface comprises pyramidal shaped nubs (the raised pattern of cells (4) as applied to the modified covering of Rogers are pyramidal shaped; See Vennettilli Fig. 2; page 1, lines 64-67).
Regarding claim 11, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claims 1 and 9 above) further teaches wherein the raised pattern of the inner surface comprises X shaped nubs (the raised pattern of cells (4) as applied to the modified covering of Rogers includes X shaped nubs formed at the intersection of ribs (2a) and ribs (3) of the pattern of Vennettilli).
Regarding claim 12, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) further teaches wherein the proximal segment is configured to be positioned at a user's hand (Fig. 2 of Rogers; the proximal segment is structurally capable of being positioned at a user’s hand; segment at lower edge (15) is capable of being moved along arm including lower to be positioned at the user’s hand).
Regarding claim 13, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) further teaches wherein the proximal segment comprises an elastic material (Fig. 1 of Rogers; the proximal segment includes elastic tie strap (20)).
Claim 2, 4, 14, and 16-19, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, Vennettilli, Jones, and Cargill (as applied to claim 1 with regard to claims 2, 4, and 14), and further in view of US 2007/0088281 to Ritchey (hereinafter, “Ritchey”).
Regarding claim 2, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) appears to teach wherein the fluid impervious material is hydrophobic (the material of the wrapping body of Rogers is a thin film, elastic material that preferably comprises a plastic material or similar elastomeric material that is water impermeable; See Rogers, [0032]).
That said, Rogers does not explicitly state that the material is hydrophobic, and it cannot be determined from Rogers’ disclosure alone whether the material is hydrophobic.
However, Ritchey, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the fluid impervious material is hydrophobic (the body of Ritchey is made from nitrile latex which is hydrophobic; Applicant further states that the hydrophobic fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the hydrophobic nitrile latex material disclosed by Ritchey for the elastic, water impermeable material of the body of the modified covering of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable 
Regarding claim 4, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) does not teach wherein the fluid impervious material is nitrile.
However, Ritchey, as previously discussed, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the fluid impervious material is nitrile (body (104) is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material disclosed by Ritchey for the elastic, water impermeable material of the body of the modified covering of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body.
claim 14, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) does not teach wherein the distal segment comprises nitrile.
However, Ritchey, as previously discussed, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches wherein the distal segment comprises nitrile (Fig. 1B of Ritchey; body (104) including a portion of a distal segment is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material forming the body and portion of distal segment of Ritchey for the elastic, water impermeable material forming the body and a portion of distal segment of the modified covering of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material performing just as well as the other to yield predictable results, i.e., preventing the ingress of water through the material of the cover body at the distal segment.
Regarding claim 16, Rogers teaches a protective guard (Figs. 1-2 of Rogers; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of sealing an interface; [0027]), the protective guard comprising: a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]), the body further comprising a body segment (See annotated Fig. 1 of Rogers above; segment of body comprising absorbing material (31)); a proximal segment comprising an elastic material (See annotated Fig. 1 of Rogers above; segment of body including tie strap (20) at lower edge (15); tie strap includes elastic material); and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is configured to be positioned on a first side of the interface and the distal segment is configured to be positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard is configured to extend about the interface to create a fluid barrier (Fig. 2 of Rogers; the cover of Rogers is structurally capable of extending about an interface to create a fluid barrier; the cover wraps around the arm of a wearer and creates a waterproof seal, i.e., acts as a barrier; [0013], [0027]).
That said, Rogers not teach wherein the fluid impervious material of the body comprises an outer surface having a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion of the body proximate an opening of the covering, the surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein the fluid impervious material of the body (Fig. 1; one or more collar portions (1) of a covering body) comprises an outer surface having a raised pattern (projecting cells (4) 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54).
That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) teaches an absorbent material in the body segment, the modified covering of Rogers does not explicitly teach the body segment comprising a superabsorbent material.
However, Cargill, in a related absorptive covering art, is directed to a multi-layered structure that includes a super absorbing polymer for various applications including ,medical garment applications and the control of liquid ingress or transport relative to the garment structure (See Cargill, Abstract; [0015], [0050], [0052], [0056]).  More specifically, Cargill teaches the body segment comprising a superabsorbent material (super absorbent polymer can be incorporated into body portions of garment structure; See Cargill, [0050]).

Furthermore, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill, as described above) teaches a tacky material that may be included on the moisture absorbing strips positioned on the proximal and distal segments to form a seal, the modified covering of Rogers does not explicitly teach wherein at least one of the proximal segment and the distal segment comprises an adhesive configured to form a seal.
However, Jones, in a related water barrier apparel art, is directed to a shower cap having a reusable tacky, adhesive tape positioned around an opening of the cap that is configured to create a seal with a wearer’s skin and prevent entry of water to the interior of the cap (See Jones, Abstract; Col. 2, line 63 – Col. 3, line 9).  Specifically, Jones teaches wherein at least one of the proximal segment and the distal segment comprises an adhesive configured to form a seal (See Jones, Fig. 1; adhesive (18); Col. 2, line 63 – Col. 3, line 9).

That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described above) teaches the distal segment, the modified covering of Rogers does not teach the distal segment comprising nitrile.
However, Ritchey, as previously discussed, in a related protective limb covering art, is directed to a nitrile latex cover that wraps around the arm of the wearer for preventing wetness (See Ritchey, Abstract; [0012], [0022]).  More specifically, Ritchey teaches the distal segment comprising nitrile (Fig. 1B of Ritchey; body (104) including a portion of a distal segment is made of nitrile latex; See Ritchey, [0022]; Applicant further states that the fluid impervious material could be nitrile at page 6, line 34 – page 7, line 1 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the nitrile latex material forming the body and portion of distal segment of Ritchey for the elastic, water impermeable material forming the body and a portion of distal segment of the modified covering of Rogers, as the modification amounts to no more than a simple substitution of one known water barrier material for another with nothing more than the reasonable expectation of one water barrier material 
Regarding claim 17, the modified protective wrap of Rogers (i.e., Rogers in view of Vennettilli, Cargill, Jones, and Ritchey as described with respect to claim 16 above) further teaches wherein the fluid impervious material is a fluid impervious film (the wrapping body of Rogers comprising the fluid impervious material is a thin film; See Rogers, [0032]).
Regarding claim 18, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, Jones, and Ritchey as described with respect to claim 16 above) further teaches wherein at least one of an inner surface and an outer surface of the proximal segment has a raised pattern (the projections of Vennettilli as applied to the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers as discussed above with respect to claim 1 form a raised pattern).
Regarding claim 19, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, Jones, and Ritchey as described with respect to claim 16 above) further teaches wherein at least one of an inner surface and an outer surface of the distal segment has a raised pattern (the projections of Vennettilli as applied to the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers as discussed above with respect to claim 1 form a raised pattern).
Claim 7, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Vennettilli, Cargill, and Jones, as applied to claims 1 and 5 above, and further in view of US 2006/0085884 to Giacheri (hereinafter, “Giacheri”).
claim 7, although Vennettilli states that the projecting cells, used to form modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claims 1 and 5 above), can be any other suitable geometric shape (See Vennettilli, page 1, lines 64-67), the modified covering of Rogers does not explicitly teach wherein the raised pattern comprises a honeycomb pattern.
However, Giacheri, in a related arm covering art and further related to Vennettilli in the field of grip surface patterns, is directed to a limb or arm covering having a raised, non-slip surface for enhancing gripping between the body of the covering and another surface, e.g., a user (See Giacheri, Abstract).  More specifically, Giacheri teaches wherein the raised pattern comprises a honeycomb pattern (See Giacheri, Fig. 7b; grip surface having raised hexagonal, i.e., honeycomb, pattern; [0060]).
It would have been obvious for one of ordinary skill in the at the time of filing of the invention to change the shape of the raised pattern of the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill, as explained with respect to claim 5 above) to instead have the raised hexagonal pattern disclosed by Giacheri.  One of ordinary skill in the art would have been motivated to change the shape of the raised pattern of the modified covering of Rogers to instead have the raised hexagonal pattern disclosed by Giacheri to, by non-limiting example, provide a different geometric pattern for the sake of adjusting the aesthetic appearance.  Furthermore, Examiner notes that although Applicant discusses the honeycomb pattern at page 14 of the specification as originally filed, Applicant’s disclosure is absent a showing of any criticality of the first raised pattern being a honeycomb pattern, since Applicant also discloses numerous .
Claims 15 and 20, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Vennettilli, Cargill, and Jones (as applied to claim 1 with regard to claim 15), and further in view of US 2012/0030853 to Mountfort (hereinafter, “Mountfort”).
Regarding claim 15, the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described with respect to claim 1 above) does not teach wherein at least one of the proximal segment and the distal segment further comprises a non-superabsorbent material that expands upon contact with a fluid.
However, Mountfort, in a related protective arm covering art, is directed to a pair of mittens that is adapted to protect the hands and wrists of the wearer from adverse winter conditions (See Mountfort, Abstract).  The mitten of Mountfort includes a stretchable cuff (14) for securing the covering on the wearer.  More specifically, Mountfort teaches wherein at least one of the proximal segment and the distal segment further comprises a non-superabsorbent material that expands upon contact with a fluid (stretchable cuff (14) is made of a combination of cotton and Lycra and is capable of expanding upon contact with a fluid; See Mountfort, [0023]; Applicant further states that the expandable, non-superabsorbent material could be cotton at page 13, line 24-26 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the cotton/Lycra cuff material disclosed by Mountfort as the material of choice for forming the elastic tie band cuffs of the modified covering of 
Regarding claim 20, Rogers teaches a protective guard (Figs. 1-2 of Rogers; Abstract; protective wrap) for sealing an interface (the cover of Rogers is structurally capable of sealing an interface; [0027]), the protective guard comprising:5Serial No. 16/851,396Response dated November 22, 2021 Office Action dated August 4, 2021a body (wrapping body (11)) comprising a fluid impervious material (wrapping body comprises a water impermeable elastomeric material; [0032]), the body further comprising a body segment (See annotated Fig. 1 of Rogers above; segment of body comprising absorbing material (31)); a proximal segment (See annotated Fig. 1 of Rogers above; segment of body including tie strap (20) at lower edge (15)); and a distal segment (segment of body including tie strap (20) at upper edge (14)), wherein the proximal segment is configured to be positioned on a first side of the interface and the distal segment is configured to be positioned on a second side of the interface (the proximal and distal segments of Rogers are structurally capable of being positioned on a first side and a second side, respectively, of an interface such as on a first side and second side of a bandage/skin interface positioned underneath the cover), and wherein the protective guard is configured to extend about the interface to create a fluid barrier (Fig. 2 of Rogers; the cover of Rogers is structurally capable of extending about an interface .
That said, Rogers not teach wherein the fluid impervious material of the body comprises an outer surface having a raised pattern.
However, Vennettilli, in a related protective limb covering art, is directed to an elastomeric covering (e.g., a sleeve protector) having a collar portion of the body proximate an opening of the covering, the surface of the collar portion having projecting cells formed thereon for preventing slipping and retaining the covering in position (See Vennettilli, Fig. 1; page 1, lines 41-54).  More specifically, Vennettilli teaches wherein the fluid impervious material of the body (Fig. 1; one or more collar portions (1) of a covering body) comprises an outer surface having a raised pattern (projecting cells (4) on outer surface of collar portion (1) of body form a raised pattern; projecting cells (4) may be placed on either an inner or outer surface of collar portion of body; See Vennettilli, page 2, lines 38-40).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outer surfaces of both the proximal and distal segments of the body of the covering of Rogers to include the projecting cells disclosed by Vennettilli in order to better prevent slipping of the covering and retain the covering in position on the user’s body (See Vennettilli, page 1, lines 41-54).
not explicitly teach the body segment comprising a superabsorbent material.
However, Cargill, in a related absorptive covering art, is directed to a multi-layered structure that includes a super absorbing polymer for various applications including ,medical garment applications and the control of liquid ingress or transport relative to the garment structure (See Cargill, Abstract; [0015], [0050], [0052], [0056]).  More specifically, Cargill teaches the body segment comprising a superabsorbent material (super absorbent polymer can be incorporated into body portions of garment structure; See Cargill, [0050]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the absorbent material of the body segment of the modified covering of Rogers (i.e., Rogers in view of Vennettilli as described above) to comprise the superabsorbent polymer material disclosed by Cargill.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the absorbent material of the body segment of the modified covering of Rogers to comprise the superabsorbent polymer material disclosed by Cargill in order to better prevent unwanted liquid from entering the interior of the modified covering and contacting protected portions of the wearer’s body (See Cargill, [0050]).
Furthermore, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli and Cargill, as described above) teaches a tacky material that may be included on the moisture absorbing strips positioned on the proximal and distal not explicitly teach wherein at least one of the proximal segment and the distal segment comprises an adhesive configured to form a seal.
However, Jones, in a related water barrier apparel art, is directed to a shower cap having a reusable tacky, adhesive tape positioned around an opening of the cap that is configured to create a seal with a wearer’s skin and prevent entry of water to the interior of the cap (See Jones, Abstract; Col. 2, line 63 – Col. 3, line 9).  Specifically, Jones teaches wherein at least one of the proximal segment and the distal segment comprises an adhesive configured to form a seal (See Jones, Fig. 1; adhesive (18); Col. 2, line 63 – Col. 3, line 9).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the tacky, adhesive tape disclosed by Jones as the material of choice for the tacky material in the modified covering of Rogers.  One of ordinary skill in the art would have been motivated to use the tacky, adhesive tape disclosed by Jones as the material of choice for the tacky material in the modified covering of Rogers in order to provide a reusable adhesive for forming a watertight seal against the skin of the wearer to prevent the entry of water into the interior of the modified covering of Rogers.
That said, although the modified covering of Rogers (i.e., Rogers in view of Vennettilli, Cargill, and Jones as described above) teaches the proximal segment and the distal segment, the modified covering of Rogers does not teach the proximal segment comprising a non-superabsorbent expandable material, and the distal segment comprising the non-superabsorbent expandable material, wherein the non-superabsorbent expandable material expands upon contact with a fluid.
a proximal segment comprising a non-superabsorbent expandable material; and a distal segment comprising the non-superabsorbent expandable material, wherein the non-superabsorbent expandable material expands upon contact with a fluid (stretchable cuff (14) is made of a combination of cotton and Lycra and is capable of expanding upon contact with a fluid; See Mountfort, [0023]; Applicant further states that the expandable, non-superabsorbent material could be cotton at page 13, line 24-26 of the specification as originally filed).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to use the cotton/Lycra cuff material disclosed by Mountfort as the material of choice for forming the elastic tie band cuffs of the modified covering of Rogers.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to use the cotton/Lycra cuff material disclosed by Mountfort as the material of choice for forming the elastic tie band cuffs of the modified covering of Rogers in order to provide a material that includes cotton for additional comfort against the wearer’s skin while still retaining the elastic stretchability afforded by the Lycra for retention of the covering
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed March 1, 2022, with 
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2013/0019374 to Schwartz is directed to a protective cover having a tacky, adhesive material for creating a seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732